Citation Nr: 0123706	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for 
service-connected irritable colon syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Philadelphia, Pennsylvania, Regional Office  of the 
Department of Veterans Affairs (VA), which, in part, denied 
entitlement to an increased rating for irritable colon 
syndrome.  In a communication received in August 2000, the 
veteran notified VA of a change of residence.  His claims 
file was subsequently transferred to the Boise, Idaho, 
Regional Office (RO).  

In an Appeal to Board of Veteran's Appeals (VA Form 9) 
received at the RO in May 2001, the veteran referenced 
disorders involving the knees, back, irritable bowel 
syndrome, circulation, arms, chest and heart.  He also 
reported that his employment was hampered by these disorders.  
These matters are hereby referred to the RO for clarification 
and any necessary action.  


FINDINGS OF FACT

1.  By rating decision in April 2000, a claim by the veteran 
for entitlement to an increased rating for irritable colon 
syndrome was denied; the veteran was notified of this 
determination by letter dated April 21, 2000.

2.  A notice of disagreement was received in August 2000, and 
a statement of the case was issued in September 2000.

3.  An Appeal to Board of Veterans' Appeals (VA Form 9) was 
date-stamped as received at the RO on May 8, 2001. 


CONCLUSION OF LAW

The Board does not have jurisdiction to review the veteran's 
claim of entitlement to an increased rating for 
service-connected irritable colon syndrome.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 13, 2000, the RO rendered a rating decision denying 
entitlement to an increased disability rating for irritable 
colon syndrome.  The RO received a notice of disagreement 
(NOD) in August 2000, a statement of the case (SOC) was 
issued in September 2000, and an Appeal to the Board of 
Veterans' Appeals (VA Form 9) was date-stamped as received on 
May 8, 2001.  

Appellate review is initiated by a NOD and completed by a 
substantive appeal filed after an SOC has been furnished to 
the veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  In 
order to complete an appeal to the Board, a claimant must 
file a substantive appeal within 60 days from the date that 
the agency of original jurisdiction (AOJ), in this case the 
RO, mails the SOC to the veteran, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(b)(2), (d)(3); 38 
C.F.R. §§ 20.301, 20.302.  In the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of the case.  See 38 U.S.C.A. § 7105; 
Roy v. Brown, 5 Vet. App. 554 (1993).  

After reviewing the claims file, the Board finds that the 
veteran did not file a timely substantive appeal.  This 
conclusion is based on the record, which shows that the VA 
Form 9 received on May 8, 2001, was filed more than 60 days 
after the statement of the case and more than one year after 
the April 21, 2000, notification of the rating decision.  The 
record does not otherwise include any communication which can 
reasonably be viewed as a substantive appeal filed within the 
pertinent time period.  Moreover, there is nothing in the 
record to suggest that the veteran requested an extension of 
time for filing a substantive appeal.  See 38 C.F.R. 
§ 20.303.

The Board has contacted the veteran and his representative by 
letter dated July 20, 2001 to afford an opportunity to 
address the question of the timeliness of the substantive 
appeal, but no response has been received.  In view of the 
clear statutory language, the Board is unable to find that a 
timely substantive appeal was received in this case.  The 
time periods for filing are set forth by law and regulation.  
Without a timely filed substantive appeal, the Board is 
without appellate jurisdiction.  Accordingly, this matter 
must be dismissed.

The Board acknowledges the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) and implementing regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, it does not appear that the new legislation or 
regulations in any way alter the statutory requirements for 
Board appellate jurisdiction. 


ORDER

The appeal is dismissed.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

